                                                                   Case 2:17-cv-08849-JVS-JEM Document 84 Filed 12/17/19 Page 1 of 4 Page ID #:1145



                                                                      1    Brian D. Ledahl (SBN 186579)        William S O’Hare, Jr. (SBN 082562)
                                                                           Neil A. Rubin (SBN 250761)          Elizabeth M. Weldon (SBN 223452)
                                                                      2    Jacob R. Buczko (SBN 269408)        SNELL & WILMER LLP
                                                                           Paul A. Kroeger (SBN 229074)        600 Anton Boulevard
                                                                      3    Minna Y. Chan (SBN 305941)          Costa Mesa, CA 92626
                                                                           RUSS AUGUST & KABAT                 Telephone: 714.427.7000
                                                                      4    12424 Wilshire Boulevard, 12FL      Fax: 714.427.7799
                                                                           Los Angeles, California 90025       Email: wohare@swlaw.com
                                                                      5    Telephone: 310.826.7474             eweldon@swlaw.com
                                                                           Fax: 310.826.6991
                                                                      6    bledahl@raklaw.com                  Matthew G. Berkowitz (SBN 310426)
                                                                           nrubin@raklaw.com                   SHEARMAN & STERLING LLP
                                                                      7    jbuczko@raklaw.com                  1460 El Camino Real
                                                                           pkroeger@raklaw.com                 Menlo Park, CA 94025
                                                                      8    mchan@raklaw.com                    Telephone: 650.838.3600
                                                                                                               Fax: 650.644.0318
                                                                      9    Attorneys for plaintiff             Email: matt.berkowitz@shearman.com
                                                                           Document Security Systems, Inc.
                                                                     10                                        Thomas R. Makin (pro hac vice)
                                                                                                               Patrick R. Colsher (pro hac vice)
                                                                     11                                        Eric S. Lucas (pro hac vice)
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                                                               SHEARMAN & STERLING LLP
                                  600 ANTON BLVD, SUITE 1400




                                                                     12                                        599 Lexington Avenue
                      LAW OFFICES




                                                                                                               New York, NY 10022
             L.L.P.




                                                                     13                                        Telephone: 212.848.4000
                                                                                                               Fax: 646.848.4000
                                                                     14                                        Email: thomas.makin@shearman.com
                                                                                                               patrick.colsher@shearman.com
                                                                     15                                        eric.lucas@shearman.com
                                                                     16                                        Attorneys for defendants Nichia
                                                                                                               Corporation and Nichia America
                                                                     17                                        Corporation
                                                                     18

                                                                     19                        UNITED STATES DISTRICT COURT
                                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                     20
                                                                          DOCUMENT SECURITY SYSTEMS,              No. 2:17-CV-08849-JVS (JEMx)
                                                                     21 INC.,
                                                                                                                  UPDATED JOINT STATUS REPORT
                                                                     22                      Plaintiff,           REGARDING INTER PARTES
                                                                                                                  REVIEW
                                                                     23              v.
                                                                     24 NICHIA CORPORATION; AND
                                                                          NICHIA AMERICA CORPORATION,
                                                                     25
                                                                                             Defendants.
                                                                     26

                                                                     27

                                                                     28
                                                                                                                         UPDATED JOINT STATUS REPORT
                                                                                                                        CASE NO. 2:17-CV-08849-JVS (JEMX)
                                                                          4842-2395-3839.1
                                                                   Case 2:17-cv-08849-JVS-JEM Document 84 Filed 12/17/19 Page 2 of 4 Page ID #:1146



                                                                      1         Pursuant to the Court’s Order Granting Defendants’ Motion to Stay Action
                                                                      2   Pending Inter Partes Review Proceedings (Doc. No. 61-1), Plaintiff Document
                                                                      3   Security Systems, Inc. (“DSS”) and Defendants Nichia Corporation (“Nichia
                                                                      4   Corp.”) and Nichia American Corporation (“Nichia America”) (collectively,
                                                                      5   “Nichia”), through their respective counsel, respectfully notify the Court of the
                                                                      6   current status of the Inter Partes Reviews filed by Nichia Corp., as follows:
                                                                      7
                                                                             IPR Case No.       Patent    Date Filed Institution Final Written Decision
                                                                      8                          No.                  Decisions
                                                                      9                                                                   Issued 9/17/19 –
                                                                            IPR2018-00965 7,919,787         5/10/18      Instituted   all claims (1–14) found
                                                                     10                                                                     unpatentable
                                                                     11                                                                   Issued 10/30/19 –
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                            IPR2018-00966 7,652,297         5/11/18      Instituted   all claims (1–17) found
                                  600 ANTON BLVD, SUITE 1400




                                                                     12                                                                      unpatentable
                      LAW OFFICES




                                                                     13                                                                  Issued 12/10/19 –
             L.L.P.




                                                                                                                                        claims 1, 6–8 found
                                                                     14     IPR2018-01165 7,524,087         5/25/18      Instituted   unpatentable; claims 2–
                                                                                                                                         5, 9–19 found not
                                                                     15                                                                     unpatentable
                                                                     16                                                                Issued 11/19/2019 –
                                                                            IPR2018-01166 7,256,486         5/30/18      Instituted      claims 1–5 found
                                                                     17                                                                unpatentable; claim 6
                                                                                                                                      found not unpatentable
                                                                     18
                                                                            IPR2018-01167 6,949,771         5/29/18       Denied                N/A
                                                                     19
                                                                            IPR2019-00397 6,949,771         12/10/18      Denied                N/A
                                                                     20
                                                                            IPR2019-00398 6,949,771         12/10/18      Denied                N/A
                                                                     21

                                                                     22
                                                                                Additionally, DSS and Nichia previously notified the Court that:
                                                                     23
                                                                                  i.   DSS elected not to appeal the decision in IPR Case No. IPR2018-
                                                                     24
                                                                                       00965 within the statutorily allotted time, and thus the Director of the
                                                                     25
                                                                                       United States Patent & Trademark Office will issue and publish a
                                                                     26
                                                                                       certificate canceling the challenged claims, per 35 U.S.C. § 318.
                                                                     27
                                                                                 ii.   On April 18, 2019, the Patent Trial and Appeal Board (“PTAB”)
                                                                     28
                                                                                                                            UPDATED JOINT STATUS REPORT
                                                                                                                   -1-
                                                                                                                            CASE NO. 2:17-cv-08849-JVS (JEMX)
                                                              Case 2:17-cv-08849-JVS-JEM Document 84 Filed 12/17/19 Page 3 of 4 Page ID #:1147



                                                                    1               issued a Final Written Decision finding unpatentable the challenged
                                                                    2               claims (claims 1–9) of U.S. Patent No. 6,949,771 in an Inter Partes
                                                                    3               Review proceeding brought by Seoul Semiconductor Co., Ltd.
                                                                    4               (“Seoul”), IPR Case No. IPR2018-00265. DSS elected not to appeal
                                                                    5               this decision within the statutorily allotted time, and thus the Director
                                                                    6               of the United States Patent & Trademark Office will issue and publish
                                                                    7               a certificate canceling the challenged claims, per 35 U.S.C. § 318.
                                                                    8        iii.   On June 10, 2019, the PTAB issued a Final Written Decision finding
                                                                    9               unpatentable the challenged claims (claims 1–3) of U.S. Patent No.
                                                                   10               7,256,486 in an Inter Partes Review proceeding brought by Seoul, IPR
                                                                   11               Case No. IPR2018-00333. DSS filed on August 12, 2019, a Notice of
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689
                                  600 ANTON BLVD, SUITE 1400




                                                                   12               Appeal.
                      LAW OFFICES




                                                                   13        iv.    On July 22, 2019, the PTAB issued a Final Written Decision finding
             L.L.P.




                                                                   14               unpatentable the challenged claims (claims 1, 6, 7, 8, 15, and 17) of
                                                                   15               U.S. Patent No. 7,524,087 in an Inter Partes Review proceeding
                                                                   16               brought by Seoul, IPR Case No. IPR2018-00522. DSS filed on
                                                                   17               September 23, 2019, a Notice of Appeal.
                                                                   18

                                                                   19

                                                                   20   Dated: December 16, 2019                    RUSS AUGUST & KABAT
                                                                                                                    Brian D. Ledahl
                                                                   21
                                                                                                                    Neil A. Rubin
                                                                   22                                               Jacob R. Buczko
                                                                                                                    Paul A. Kroeger
                                                                   23
                                                                                                                    Minna Y. Chan
                                                                   24
                                                                                                                    By: /s/ Paul A. Kroeger
                                                                   25

                                                                   26                                               Attorneys for plaintiff
                                                                                                                    Document Security Systems, Inc.
                                                                   27

                                                                   28
                                                                                                                             UPDATED JOINT STATUS REPORT
                                                                                                                -2-
                                                                                                                            CASE NO. 2:17-CV-08849-JVS (JEMX)
                                                              Case 2:17-cv-08849-JVS-JEM Document 84 Filed 12/17/19 Page 4 of 4 Page ID #:1148



                                                                    1    Dated: December 17, 2019                   SNELL & WILMER LLP
                                                                    2                                               William S O’Hare, Jr.
                                                                                                                    Elizabeth M. Weldon
                                                                    3

                                                                    4                                               SHEARMAN & STERLING LLP
                                                                                                                    Thomas R. Makin (pro hac vice)
                                                                    5                                               Matthew G. Berkowitz
                                                                    6                                               Patrick R. Colsher (pro hac vice)
                                                                                                                    Eric S. Lucas (pro hac vice)
                                                                    7

                                                                    8                                               By: /s/ Elizabeth M. Weldon
                                                                    9                                               Attorneys for defendants Nichia
                                                                   10                                               Corporation and Nichia America
                                                                                                                    Corporation
                                                                   11
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689
                                  600 ANTON BLVD, SUITE 1400




                                                                   12
                                                                                            SIGNATURE CERTIFICATION (Local Rule 5-4.3.4)
                      LAW OFFICES




                                                                   13
             L.L.P.




                                                                                     I, Elizabeth M. Weldon, certify that all signatories listed above, and on
                                                                   14
                                                                        whose behalf the filing is submitted, concur in the filing’s content and have
                                                                   15
                                                                        authorized the filing.
                                                                   16

                                                                   17    Dated: December 17, 2019           Respectfully submitted,
                                                                   18
                                                                                                            SNELL & WILMER LLP
                                                                   19

                                                                   20                                       By: /s/ Elizabeth M. Weldon
                                                                                                                 Elizabeth M. Weldon
                                                                   21
                                                                                                            Attorneys for defendants Nichia Corporation
                                                                   22                                       and Nichia America Corporation
                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                                                                              UPDATED JOINT STATUS REPORT
                                                                                                                 -3-
                                                                                                                             CASE NO. 2:17-CV-08849-JVS (JEMX)
